826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard PEAMON, Plaintiff-Appellant,v.William KRUGSBURG, Defendant-Appellee.
No. 87-3042
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided Aug. 12, 1987.

Richard Peamon, appellant pro se.
John Henry Lewin, Jr., Venable, Baetjer & Howard; Peter Chatilovicz, Deborah A. Folloni, Seyfarth, Shaw, Fairweather & Geraldson, for appellee.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief under 28 U.S.C. Sec. 1332 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Peamon v. Krugsburg, C/A No. 86-3376 (D. Md., Feb. 19, 1987).


2
We deny the appellee's request for costs and attorney fees on appeal but note that the filing of frivolous appeals in the future may prompt the imposition of appropriate sanctions.  Fed. R. App.  P. 38.


3
AFFIRMED.